DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Response to Arguments
Applicant’s arguments filed on 07/11/2022 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Objections 
Claims 1, 4, 7-8, 11, 14 and 17-18 are objected to because of the following informalities: 
Claim 11 is directed to a first access and mobility function (AMF), see preamble.  The limitations of “the session management information is transferred from the at least one selected temporary V-SMF to the H-SMF” and “an SMF corresponding to the V-PLMN (V-SMF) for each PDU session being determined by the target AMF”, recited in claim 11, do not further limit the first AMF recited in the preamble. The two specified limitations are not structures, functions or configurations performed by the first AMF, instead they are performed by the selected temporary V-SMF (i.e., V-SMF transmitting session management information) and target AMF (i.e., target AMF determining an V-SMF).  Accordingly the limitations directed to the functionality and configuration of other devices (i.e., temporary V-SMF and target AMF) have no patentable weight as they are not directed towards the first AMF specified in the preamble.  It is suggested to remove features further limiting the other device (i.e., terminal device) to avoid raising issues under 35 U.S.C. 112(b).  Similar objection applies to claim 1.
Claim 14 recites in part “wherein, by the determined target AMF, the V-SMF.. is determined…”.  The entirety of claim 14 does not further limit the first AMF recited in the preamble. The features of claim 14 are not structures, functions or configurations performed by the first AMF, instead they are performed by target AMF (i.e., target AMF determining the V-SMF).  Accordingly the limitations directed to the functionality and configuration of other devices (i.e., target AMF) have no patentable weight as they are not directed towards the first AMF specified in the preamble.  It is suggested to remove features further limiting the other device (i.e., terminal device) to avoid raising issues under 35 U.S.C. 112(b).  Similar objection applies to claim 4.
Claim 17 recites “wherein the first AMF is determined, by an MME, based on information associated with a 5G base station for handover of the UE and an address of a predetermined AMF”.  This limitation does not further limit the first AMF recited in the preamble. The features of claim 17 are not structures, functions or configurations performed by the first AMF, instead they are performed by an MME (i.e., MME determining the first AMF).  Accordingly the limitation directed to the functionality and configuration of other devices (i.e., MME) has no patentable weight as it is not directed towards the first AMF specified in the preamble.  It is suggested to remove features further limiting the other device (i.e., terminal device) to avoid raising issues under 35 U.S.C. 112(b).  Similar objection applies to claim 7.
Claim 18 recites “wherein, based on transmitting a handover request message to an eNB from the determined target AMF, information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE”.  This limitation does not further limit the first AMF recited in the preamble. The features of claim 18 are not structures, functions or configurations performed by the first AMF, instead they are performed by a target AMF (i.e., target AMF transmitting a handover request message), a eNB (i.e., eNB storing, eNB transmitting and receiving) and a UE (UE transmitting to eNB).  Accordingly the limitation directed to the functionality and configuration of other devices (i.e., eNB, UE, target AMF) has no patentable weight as it is not directed towards the first AMF specified in the preamble.  It is suggested to remove features further limiting the other device (i.e., terminal device) to avoid raising issues under 35 U.S.C. 112(b).  Similar objection applies to claim 8.
Appropriate action required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2020/0260340 A1, hereinafter “Jing”) in view of Ericsson ("OI 4c: Handover and slicing", SA WG2 Meeting #123, October 23-27, 2017, S2-176981, hereinafter “Ericsson”) and further in view of Wang (US 2020/0404551 A1).
As to claim 1:
Jing discloses a method of a first access and mobility management function (AMF) for interworking between a 5G system (5GS) and an evolved packet system (EPS) in a wireless communication system (method of first AMF interworking between 5GC and EPC; see Fig. 15; [0326]-[0375] note: 5GC and EPC = 5GS and EPS), the method comprising: 
receiving, from a mobility management entity (MME), a handover request message including UE context information (“S1505. The MME sends a handover request 2 to the first AMF entity, so that the first AMF entity receives the handover request 2 from the MME”; [0349] “The handover request 2 includes information about an established PDN connection”; [0350]); 
selecting at least one temporary session management function (SMF) corresponding to a visited-public land mobile network (V-PLMN)(V-SMF) (“selecting an intermediate SMF entity or a visited SMF (V-SMF)”; [0364] note: V-SMF = temporary V-SMF as UEs are always moving and connecting/disconnecting); 
transmitting, to the at least one selected temporary V-SMF, session management information configured based on the UE context information (Pg. 58 #3 and Pg. 65 #3a of ‘Procedures for the 5G System; Stage 2’ “From AMF to SMF: Either Nsmf_PDUSession_CreateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, PCF ID, Priority Access, N1 SM container (PDU Session Establishment Request), User location information, Access Type, PEI, GPSI, UE presence in LADN service area, Subscription For PDU Session Status Notification, DNN Selection Mode) or Nsmf_PDUSession_UpdateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, N1 SM container (PDU Session Establishment Request), User location information, Access Type, RAT type, PEI)”;  (‘Procedures for the 5G System; Stage 2’ is incorporated by reference, see Jing [0364] “selecting an intermediate SMF entity or a visited SMF (V-SMF) entity based on the S-NSSAI corresponding to the PDN connection. For details, refer to 3GPP TS 23.502: “Procedures for the 5G System; Stage 2”. Details are not described herein”); 
receiving, from a home-public land mobile network (H-PLMN) (H-SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information (AMF receiving from H-SMF through V-HMF; see ‘Procedures for the 5G System; Stage 2’ Figure  4.3.2.2.2-1;  “The information that the H-SMF may provide is the same than defined for step 11 of Figure 4.3.2.2.1-1”; see ‘Procedures for the 5G System; Stage 2’ pg. 65 #13-#14 “PDU Session ID, N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), CN Tunnel Info, S-NSSAI from the Allowed NSSAI, Session-AMBR, PDU Session Type, User Plane Security Enforcement information, UE Integrity Protection Maximum Data Rate), N1 SM container (PDU Session Establishment Accept (QoS Rule(s) and QoS Flow level QoS parameters if needed for the QoS Flow(s) associated with the QoS rule(s), selected SSC mode, S-NSSAI(s), DNN, allocated IPv4”; see ‘Procedures for the 5G System; Stage 2’ pg. 61 #11), in case that the session management information is transferred from the at least one selected temporary V-SMF to the H-SMF (AMF receiving from H-SMF through V-SMF after the V-SMF transmits Nsmf_PDUSession_Create Request to H-SMF; see Figure  4.3.2.2.2-1; pg. 65 #6  “V-SMF transfers NAS SM information, which is not visible to the V-SMF, in a container towards the HSMF”; see ‘Procedures for the 5G System; Stage 2’ pg. 54).
	Jing does not explicitly disclose determining a target AMF to support handover of the UE based on the received PDU session information of the UE and the network slice information.
However, Ericsson discloses determining a target AMF to support handover of the UE based on the received PDU session information of the UE and the network slice information (“When a serving AMF receives a Handover Required message, the AMF may need to select a target AMF based on slices the UE is registered to or slices associated to PDU sessions established by the UE, subscribed slices and target location. This is the case when network slicing is supported at target location and the target location is not served by the serving AMF”; see section 4.9.1.3.2.1 Target AMF selection with network slicing; pgs. 16-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ericsson into Jing’s system/method as it would allow determining a target AMF to support handover of the UE based on the received PDU session information of the UE and the network slice information.  Such combination would have been obvious as the references are from analogous art, where applying a known technique/element (i.e., as described by Ericsson) to a known device/method would yield predictable results.  Furthermore, Ericsson’s teaching would improve on such systems by including handover when slicing is supported. 
The combined system/method of Jing and Ericsson does not explicitly disclose an SMF corresponding to the V-PLMN (V-SMF) for each PDU session being determined by the target AMF.
However, Wang discloses an SMF corresponding to the V-PLMN (V-SMF) for each PDU session being determined by the target AMF (“sending a request for creating a SM context to the newly selected V-SMF by the New AMF, wherein the request carries information of the PDU session”; see Fig. 2 element 204; [0082]-[0083] new AMF = target AMF, the PDU session  = each PDU session, the examiner interprets one PDU session).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined system/method of Jing and Ericsson as it would allow an SMF corresponding to the V-PLMN (V-SMF) for each PDU session being determined by the target AMF.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to find suitable V-SMF for a serving PDU session, thus improve the system as a whole (Wang; [0004]; [0005]).
As to claim 3:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Jing further discloses wherein the session management information configured based on UE context information received from the MME (“S1505. The MME sends a handover request 2 to the first AMF entity, so that the first AMF entity receives the handover request 2 from the MME”; [0349] “The handover request 2 includes information about an established PDN connection”; [0350]) is transmitted to the H-SMF via the at least one selected temporary V-SMF (V-SMF transmitting Nsmf_PDUSession_Create Request to H-SMF; see ‘Procedures for the 5G System; Stage 2’ Figure  4.3.2.2.2-1; pg. 65 #6  “V-SMF transfers NAS SM information, which is not visible to the V-SMF, in a container towards the HSMF”; see ‘Procedures for the 5G System; Stage 2’ pg. 54).  
As to claim 4:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Wang further discloses wherein, by the determined target AMF, the V-SMF for each PDU session is determined (see Fig.2 elements 203-204 “selecting a V-SMF for a PDU session”; [0082]), based on the UE context information, the PDU session information, and the network slice information (see Fig. 2 elements 203-204 “obtaining relevant information of a PDU session by the New AMF, wherein the relevant information of the PDU session includes a DNN being used, whether the DNN allows use of LBO, a S-NSSAI being used, a PDU session anchor (SMF), etc.; and selecting a V-SMF for a PDU session (e.g., a home-routed PDU session) of which the PDU session anchor (SMF) is not in the current PLMN.”; [0082]), wherein the determined V-SMF configured to a data transmission path associated with a corresponding PDU session of the UE (“selecting a V-SMF for a PDU session (e.g., a home-routed PDU session)”; [0082]), and wherein the UE context information is transmitted to the determined V-SMF (“sending a request for creating a SM context to the newly selected V-SMF by the New AMF, wherein the request carries information of the PDU session anchor (SMF)”; [0083]).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined system/method as it would allow wherein, by the determined target AMF, the V-SMF for each PDU session is determined, based on the UE context information, the PDU session information, and the network slice information, wherein the determined V-SMF configured to a data transmission path associated with a corresponding PDU session of the UE, and wherein the UE context information is transmitted to the determined V-SMF.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to find suitable V-SMF for a serving PDU session, thus improve the system as a whole (Wang; [0004]; [0005]).
As to claim 5:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Ericsson further discloses transmitting the received handover request message to the determined target AMF (“When the Source AMF can select an appropriate AMF, the Source AMF selects a target AMF as described in clause 6.3.5 on "AMF Selection Function" in TS 23.501 [2]. The Source AMF initiates Handover resource allocation procedure by sending a Forward Relocation Request message to the Target AMF.”; see Fig. 4.9.1.3.2.1-1; pgs. 16-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ericsson into the combined system/method as it would allow transmitting the received handover request message to the determined target AMF.  Such combination would have been obvious as the references are from analogous art, where applying a known technique/element (i.e., as described by Ericsson) to a known device/method would yield predictable results.  Furthermore, Ericsson’s teaching would improve on such systems by including handover when slicing is supported.  
As to claim 6:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Jing further discloses wherein the network slice information comprises at least one piece of single-network slice selection assistance information (S-NSSAI) (S-NSSAI; see ‘Procedures for the 5G System; Stage 2’ pg. 61 #11).  
As to claim 7:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Jing further disclose wherein the first AMF is determined, by an MME (“The MME determines a first AMF entity”; [0345]), based on information associated with a 5G base station for handover of the UE and an address of a predetermined AMF (“the MME may determine, based on the information that is about the target access area and that is carried in the handover request 1, whether handover requested by the handover request 1 is handover between different types of networks. In the scenario in this embodiment of this application, the target access area is a 5G network. Therefore, the MME determines that the handover requested by the handover request is cross-system handover”; [0345]-[0349]).   
As to claim 11:
Jing discloses a first access and mobility function (AMF) for interworking between a 5G system (5GS) and an evolved packet system (EPS) in a wireless communication system (first AMF interworking between 5GC and EPC; see Fig. 15; [0326]-[0375] note: 5GC and EPC = 5GS and EPS), the first AMF comprising: 
a transceiver (communications interface 304; [0190]); and 
a controller coupled to the transceiver (processor 301; [0263] communications interface 304; Fig. 3; [0190]), the controller configured to: 
receive, from a mobility management (MME), a handover request message including UE context information (“S1505. The MME sends a handover request 2 to the first AMF entity, so that the first AMF entity receives the handover request 2 from the MME”; [0349] “The handover request 2 includes information about an established PDN connection”; [0350]), 
select at least one temporary session management function (SMF) corresponding to a visited- public land mobile network (V-PLMN)(V-SMF) (“selecting an intermediate SMF entity or a visited SMF (V-SMF)”; [0364] note: V-SMF = temporary V-SMF as UEs are always moving and connecting/disconnecting), 
transmit, to the at least one selected temporary V-SMF, session management information configured based on the UE context information (Pg. 58 #3 and Pg. 65 #3a of ‘Procedures for the 5G System; Stage 2’ “From AMF to SMF: Either Nsmf_PDUSession_CreateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, PCF ID, Priority Access, N1 SM container (PDU Session Establishment Request), User location information, Access Type, PEI, GPSI, UE presence in LADN service area, Subscription For PDU Session Status Notification, DNN Selection Mode) or Nsmf_PDUSession_UpdateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, N1 SM container (PDU Session Establishment Request), User location information, Access Type, RAT type, PEI)”;  (‘Procedures for the 5G System; Stage 2’ is incorporated by reference, see Jing [0364] “selecting an intermediate SMF entity or a visited SMF (V-SMF) entity based on the S-NSSAI corresponding to the PDN connection. For details, refer to 3GPP TS 23.502: “Procedures for the 5G System; Stage 2”. Details are not described herein”),
receive, from a home-public land mobile network (H-PLMN) (H-SMF), protocol data unit (PDU) session information of a user equipment (UE) and network slice information (AMF receiving from H-SMF through V-HMF; see ‘Procedures for the 5G System; Stage 2’ Figure  4.3.2.2.2-1;  “The information that the H-SMF may provide is the same than defined for step 11 of Figure 4.3.2.2.1-1”; see ‘Procedures for the 5G System; Stage 2’ pg. 65 #13-#14 “PDU Session ID, N2 SM information (PDU Session ID, QFI(s), QoS Profile(s), CN Tunnel Info, S-NSSAI from the Allowed NSSAI, Session-AMBR, PDU Session Type, User Plane Security Enforcement information, UE Integrity Protection Maximum Data Rate), N1 SM container (PDU Session Establishment Accept (QoS Rule(s) and QoS Flow level QoS parameters if needed for the QoS Flow(s) associated with the QoS rule(s), selected SSC mode, S-NSSAI(s), DNN, allocated IPv4”; see ‘Procedures for the 5G System; Stage 2’ pg. 61 #11), in case that the session management information is transferred from the at least one selected temporary V-SMF to the H-SMF (AMF receiving from H-SMF through V-SMF after the V-SMF transmits Nsmf_PDUSession_Create Request to H-SMF; see Figure  4.3.2.2.2-1; pg. 65 #6  “V-SMF transfers NAS SM information, which is not visible to the V-SMF, in a container towards the HSMF”; see ‘Procedures for the 5G System; Stage 2’ pg. 54).
	Jing does not explicitly disclose to determine a target AMF to support handover of the UE based on the received PDU session information of the UE and the network slice information.
However, Ericsson discloses determining a target AMF to support handover of the UE based on the received PDU session information of the UE and the network slice information (“When a serving AMF receives a Handover Required message, the AMF may need to select a target AMF based on slices the UE is registered to or slices associated to PDU sessions established by the UE, subscribed slices and target location. This is the case when network slicing is supported at target location and the target location is not served by the serving AMF”; see section 4.9.1.3.2.1 Target AMF selection with network slicing; pgs. 16-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ericsson into Jing’s system/method as it would allow to determine a target AMF to support handover of the UE based on the received PDU session information of the UE and the network slice information.  Such combination would have been obvious as the references are from analogous art, where applying a known technique/element (i.e., as described by Ericsson) to a known device/method would yield predictable results.  Furthermore, Ericsson’s teaching would improve on such systems by including handover when slicing is supported. 
The combined system/method of Jing and Ericsson does not explicitly disclose an SMF corresponding to the V-PLMN (V-SMF) for each PDU session being determined by the target AMF.
However, Wang discloses an SMF corresponding to the V-PLMN (V-SMF) for each PDU session being determined by the target AMF (“sending a request for creating a SM context to the newly selected V-SMF by the New AMF, wherein the request carries information of the PDU session”; see Fig. 2 element 204; [0082]-[0083] new AMF = target AMF, the PDU session  = each PDU session, the examiner interprets one PDU session).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined system/method of Jing and Ericsson as it would allow an SMF corresponding to the V-PLMN (V-SMF) for each PDU session being determined by the target AMF.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to find suitable V-SMF for a serving PDU session, thus improve the system as a whole (Wang; [0004]; [0005]).
As to claim 13:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Jing further discloses wherein the session management information configured based on UE context information received from the MME (“S1505. The MME sends a handover request 2 to the first AMF entity, so that the first AMF entity receives the handover request 2 from the MME”; [0349] “The handover request 2 includes information about an established PDN connection”; [0350]) is transmitted to the H-SMF via the at least one selected temporary V-SMF (V-SMF transmitting Nsmf_PDUSession_Create Request to H-SMF; see ‘Procedures for the 5G System; Stage 2’ Figure  4.3.2.2.2-1; pg. 65 #6  “V-SMF transfers NAS SM information, which is not visible to the V-SMF, in a container towards the HSMF”; see ‘Procedures for the 5G System; Stage 2’ pg. 54).
As to claim 14:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Wang further discloses wherein, by the determined target AMF, the V-SMF for each PDU session is determined (see Fig.2 elements 203-204 “selecting a V-SMF for a PDU session”; [0082]), based on the UE context information, the PDU session information, and the network slice information (see Fig. 2 elements 203-204 “obtaining relevant information of a PDU session by the New AMF, wherein the relevant information of the PDU session includes a DNN being used, whether the DNN allows use of LBO, a S-NSSAI being used, a PDU session anchor (SMF), etc.; and selecting a V-SMF for a PDU session (e.g., a home-routed PDU session) of which the PDU session anchor (SMF) is not in the current PLMN.”; [0082]), wherein the determined V-SMF configured to a data transmission path associated with a corresponding PDU session of the UE (“selecting a V-SMF for a PDU session (e.g., a home-routed PDU session)”; [0082]), and wherein the UE context information is transmitted to the determined V-SMF (“sending a request for creating a SM context to the newly selected V-SMF by the New AMF, wherein the request carries information of the PDU session anchor (SMF)”; [0083]).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined system/method as it would allow wherein, by the determined target AMF, the V-SMF for each PDU session is determined, based on the UE context information, the PDU session information, and the network slice information, wherein the determined V-SMF configured to a data transmission path associated with a corresponding PDU session of the UE, and wherein the UE context information is transmitted to the determined V-SMF.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to find suitable V-SMF for a serving PDU session, thus improve the system as a whole (Wang; [0004]; [0005]).
As to claim 15:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Ericsson further discloses wherein the controller is further configured to the transceiver to transmit the received handover request message to the determined target AMF (“When the Source AMF can select an appropriate AMF, the Source AMF selects a target AMF as described in clause 6.3.5 on "AMF Selection Function" in TS 23.501 [2]. The Source AMF initiates Handover resource allocation procedure by sending a Forward Relocation Request message to the Target AMF.”; see Fig. 4.9.1.3.2.1-1; pgs. 16-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ericsson into the combined system/method as it would allow the controller to be further configured to the transceiver to transmit the received handover request message to the determined target AMF.  Such combination would have been obvious as the references are from analogous art, where applying a known technique/element (i.e., as described by Ericsson) to a known device/method would yield predictable results.  Furthermore, Ericsson’s teaching would improve on such systems by including handover when slicing is supported.  
As to claim 16:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Jing further discloses wherein the network slice information comprises at least one piece of single-network slice selection assistance information (S-NSSAI) (S-NSSAI; see ‘Procedures for the 5G System; Stage 2’ pg. 61 #11).  
As to claim 17:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Jing further disclose wherein the first AMF is determined, by an MME (“The MME determines a first AMF entity”; [0345]), based on information associated with a 5G base station for handover of the UE and an address of a predetermined AMF (“the MME may determine, based on the information that is about the target access area and that is carried in the handover request 1, whether handover requested by the handover request 1 is handover between different types of networks. In the scenario in this embodiment of this application, the target access area is a 5G network. Therefore, the MME determines that the handover requested by the handover request is cross-system handover”; [0345]-[0349]).

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Jing in view of Ericsson in view of Wang and further in view of Zhu et al. (US 2019/0268806 A1, hereinafter “Zhu-806”) .
As to claim 8:   
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Ericsson further discloses wherein, the determined target AMF transmitting a handover request message to an eNB (see Fig. 4.9.1.3.2-1, element 8).  The combined system/method of Jing, Ericsson and Wang does not explicitly disclose information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE.
	However, Zhu-806 discloses information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE (“A RAN stores AMF routing information, including a correspondence between AMF IDs and AMF addresses; and when an AMF intends to hand over some or all UEs managed by the AMF to another AMF, the AMF or an operation and maintenance (O&M) entity sends, to the RAN, AMF routing information effective after load relocation, for example, an AMF address corresponding to the AMF ID effective after load relocation, in other words, an address of a target AMF for load relocation. A new AMF ID further needs to be carried when a length of the AMF ID changes. When the RAN receives a Non Access Stratum (NAS) message from UE, the RAN determines, based on an AMF ID included in a temporary identifier of the UE, an AMF address corresponding to the AMF ID and forwards, to the AMF address, the message sent by the UE”; Figs. 3-5; [0039]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu-806 into the combined system/method of Jing, Ericsson and Wang as it would allow based on the determined target AMF transmitting a handover request message to an eNB, information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to reduce signaling overheads in a load relocation process and improve load relocation efficiency (Abstract; Zhu-806). 
As to claim 18:
The combined system/method of Jing, Ericsson and Wang discloses the invention set forth above.  Ericsson further discloses transmitting a handover request message to an eNB from the determined target AMF (see Fig. 4.9.1.3.2-1, element 8).  The combined system/method of Jing, Ericsson and Wang discloses does not explicitly disclose information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE.
	However, Zhu-806 discloses information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE (“A RAN stores AMF routing information, including a correspondence between AMF IDs and AMF addresses; and when an AMF intends to hand over some or all UEs managed by the AMF to another AMF, the AMF or an operation and maintenance (O&M) entity sends, to the RAN, AMF routing information effective after load relocation, for example, an AMF address corresponding to the AMF ID effective after load relocation, in other words, an address of a target AMF for load relocation. A new AMF ID further needs to be carried when a length of the AMF ID changes. When the RAN receives a Non Access Stratum (NAS) message from UE, the RAN determines, based on an AMF ID included in a temporary identifier of the UE, an AMF address corresponding to the AMF ID and forwards, to the AMF address, the message sent by the UE”; Figs. 3-5; [0039]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu-806 into the combined system/method of Jing, Ericsson and Wang as it would allow based on transmitting a handover request message to an eNB from the determined target AMF, information associated with the UE and the target AMF is stored by the eNB, and based on the eNB receiving, from the UE, a control message for performing handover, an access request message of the UE is transferred, by the eNB, to the target AMF stored for the UE.  Such combination would have been obvious as the references are from analog art, where a motivation would have been to reduce signaling overheads in a load relocation process and improve load relocation efficiency (Abstract; Zhu-806).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476